Winborne, J.
The question presented on this appeal is one of first impression in this jurisdiction. While the duty of the father to support his children during minority has been the subject of decision in opinions of this Court, it is conceded on this appeal that the duty of the father to support his child, who is defective mentally or physically, and who after reaching the age of twenty-one years continues in such condition, has not been the subject of decision in this State. The fact that the latter is true may be due to the fact that the defective children are relatively few when compared with all children in the State, who by nature must pass through the period of minority when they are held, in law, to be incapable of managing their own affairs, and to be under the jealous protection of the law. Or it may be, as Kent says: “The obligation of parental duty is so well secured by the strength of natural affection, that it seldom requires to be enforced by human laws.” 2 Kent in American Law, 190.
Be that as it may, this question is now presented: Is a father under legal obligation to continue to provide necessary support to his son, who prior to, and after reaching the age of twenty-one years is and continues to be insolvent, unmarried and incapable, mentally and physically of earning a livelihood ? We hold that he is under such obligation.
“The duty of parents to provide for the maintenance of their children is a principle of natural law.” It is “an obligation laid on them not only by nature herself, but by their own proper act, in bringing them into the world '. . . By begetting them, therefore, they have entered into a volun*617tary obligation to endeavor, as far as in them lies, that the life which they have bestowed shall be supported and preserved.” 1 Blackstone’s Commentaries (Lewis’ Edition), 419.
Basically, the duty of parents, primarily the father, to provide necessary support, care and maintenance for their children may be said to rest on the inability of children to care for themselves. “The wants and weaknesses of children render it necessary that some person maintains them, and the voice of nature has pointed out the parents as the most fit and proper persons. The laws and customs of all nations have enforced this plain precept of universal law . . . The obligation on the part of the parent to maintain the child continues until the latter is in a condition to provide for its own maintenance.” 2 Kent on American Law, 190.
Ordinarily a child, in the eyes of the law, is in a condition to provide for his own maintenance when he has reached the age of twenty-one years, that is, has attained the status of majority. That age was arbitrarily fixed at common law for the termination of the child’s minority, and the attainment of his majority, and the rule has remained in force throughout the United States. 27 Am. Jur., 748, Infants, 5. However, as stated by Fullerton, J., in Springstun v. Springstun, 131 Wash., 109, 229 P., 14, 40 A. L. R., 595, “Majority or minority is a status, rather than a fixed or vested right . . . the rule was arbitrary in the sense that it was one of convenience and necessity, as distinguished from a substantive rule of law.”
Therefore, if a child be so defective in mind or in body as to be incapable of providing his own maintenance when he reaches the age of twenty-one years, the rule does not remove the disability and has no application to the status of the child.
Moreover, the child may have the same need of support, care and maintenance after reaching that age as before. If so, does the obligation of the father to provide necessary support to such child terminate at that time? The dictates of humanity, which the law follows, answer “No.”
In this connection we find in decisions of this Court in reference to the duties and obligations of the husband or father to his wife and to his children expressions which are indicative of the public policy of the State, such as these: In Ritchie v. White, 225 N. C., 450, 35 S. E. (2d), 414: “It is the public policy of the State that a husband shall provide support for himself and his family . . . This duty he may not shirk, contract away, or transfer to another.”
In re the Custody of TenHoopen, a minor, 202 N. C., 223, 162 S. E., 619: “It is the moral and legal duty of the father to provide for the protection, maintenance and education of his children,” citing cases.
In Sanders v. Sanders, 167 N. C., 319, 83 S. E., 490: “There can be no controversy that the father -is under a legal as well as a moral duty to *618support Ms infant children, . . . and, if he has the ability to do so, whether they have property or not,” quoted with approval in Green v. Green, 210 N. C., 147, 185 S. E., 651.
And in Howell v. Solomon, 167 N. C., 588, 83 S. E., 609, Walker, J., speaking of the right of the father to the custody of his minor child, uses these words: “This right of the father continues to exist until the child is enfranchised by arriving at years of discretion, ‘when the empire of the father gives place to the empire of reason,' 1 Blackstone, 453.” To the same effect are Newsome v. Bunch, 144 N. C., 15, 56 S. E., 509, and Little v. Holmes, 181 N. C., 413, 107 S. E., 57.
Moreover, the law applicable to the case in hand as gleaned from decisions of the courts of the land is aptly summarized in the American Jurisprudence as follows: “A duty to support and maintain minor children is universally recognized as resting upon the parents of such children, usually upon the father primarily . . . This parental duty is said to be a principle of natural law, and is everywhere acknowledged as at least a moral obligation of parents toward their children. One view, sustained principally by early cases in England and in some of the American States, is that such duty is only a moral obligation and that there is no legal obligation on the parent to maintain his child, unless by force of some statute. But this doctrine, admitted to seem startling and opposed to the innate sense of justice by the court which gave to it its first American support, has been repudiated by the great majority of American courts. The prevailing view is that parents are, regardless of any statute, under a legal as well as a moral duty to support, maintain, and care for their minor children. This obligation is sometimes spoken of as one under the common law and sometimes as a matter of natural right and justice, and is often accepted as a matter of course without the assignment of any reason.” 39 Am. Jur., 630, Parent and Child, 35. The author further states; “Generally, when a child arrives at the age of majority the parent is no longer under legal obligation to support him, but where a child is of weak body or mind, unable to care for itself after coming of age, and remains unmarried and in the parents’ home, it has been held that the parental rights and duties remain practically unchanged, and that the parent’s duty to support the child continues as before. The obligation to support such a child ceases only when the necessity for the support ceases.” 39 C. J., 710, Parent and Child, Sec. 69, citing Breuer v. Dowden, 207 Ky., 12, 268 S. W., 541, 42 A. L. R., 146; Crain v. Mallone, 130 Ky., 125, 113 S. W., 67, 22 L. R. A. (N. S.), 1165, 132 Am. St. Rep., 355; Rowell v. Vershire, 62 Vt., 405, 19 A., 990, 8 L. R. A., 708; Schultz v. Western Farm Tractor Co., 111 Wash., 351, 190 P., 1007, 14 A. L. R., 514. Also Anno. 42 A. L. R., 154; 7 L. R. A., 177.
*619In Crain v. Mallone, supra, Carroll, J., writing for tbe Supreme Court of Kentucky, says: “Tbe duty and obligation of a parent to care for bis offspring does not necessarily terminate when tbe child arrives at age or becomes an adult; nor is it limited to infants and children of tender years. An adult may by accident or disease be as helpless and incapable of making bis support as an infant, and we see no difference in principle between tbe duty imposed upon tbe parent to support tbe infant and tbe obligation to care for tbe adult, who is equally, if not more, dependent upon tbe parent. In either case tbe natural as well as tbe legal obligation is tbe same, if tbe parent is financially able to furnish .the necessary assistance.”
In Breuer v. Dowden, supra, the Supreme Court of Kentucky, through Sampson, J., further says: “From tbe texts and cases cited by tbe parties, we deduce tbe rule to be that a parent is not liable for tbe debts of bis adult child, in tbe absence of a statute to tbe contrary, unless tbe child is in such a feeble and dependent condition physically or mentally as to be incapable of supporting himself; that if at tbe time tbe child becomes of age be is reasonably physically and mentally sound and fairly able, if willing, to make and earn bis own support, tbe parent is not liable for bis debts or obligations thereafter contracted, even though be should later become sick or mentally unbalanced and therefore incapacitated to earn a livelihood. If, however, the child at tbe time of bis arrival at tbe age of twenty-one years is sick or otherwise incapacitated to earn a living for himself, and is, at tbe time, living in the home of tbe parent as a member of tbe household, tbe parent is liable for necessaries furnished him.”
In Schultz v. Western Farm Tractor Co., supra, tbe Supreme Court of tbe State of Washington, through Fullerton, J., expresses this view: “Doubtless tbe legal duty of a parent to support bis normal child ceases at tbe age of majority, but tbe rule is not tbe same with respect to bis defective children, whether tbe defect be mental or physical. To these be owes a continuing obligation of support, which ceases only when tbe necessity for support ceases.”
To like effect are tbe holdings of tbe New York courts. See Cromwell v. Benjamin, 41 Barbour’s Supreme Court Reports, New York, 558, and In Re: Van Denburgh, 164 N. Y. S., 966.
In tbe light of tbe public policy of this State, and in keeping with tbe •dictates of humanity, tbe principles of law enunciated in these authorities are persuasive and convincing. Hence, we bold that ordinarily tbe law presumes that when a child reaches tbe age of twenty-one years be will be capable of maintaining himself, and in such case tbe obligation of tbe father to provide support terminates. But where this presumption *620is rebutted by tbe fact of mental or physical incapacity, it no longer obtains, and tbe obligation of tbe father continues.
Applying this bolding to tbe allegations of tbe complaint in tbe present case, admitted as true for tbe purpose of testing tbe sufficiency of complaint to state a cause of action, when challenged by demurrer, we are of opinion and bold that tbe allegations of tbe complaint do state a cause of action, and plaintiff is entitled to an opportunity to be beard in court. Under a liberal interpretation of tbe complaint, wbicb tbe plaintiff is entitled to bare us make, tbe inference is reasonably deduced from tbe facts alleged, that tbe expenditures made by tbe plaintiff since tbe son reached tbe age of twenty-one years were impelled by necessity. See Ritchie v. White, supra.
Tbe judgment below is
Reversed.